Appeal by the executor and by the special guardian for infant legatees from so much of a decree of the Surrogate’s Court, Kings County, as adjudicates that respondent is the widow of decedent and that the notice of election filed by her is valid. Decree insofar as appealed from unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. The evidence is sufficient to support the finding that there was a valid ceremonial marriage, even though no marriage license had been applied for or obtained. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallman, JJ.